 


110 HR 155 IH: Lower Brule and Crow Creek Tribal Compensation Act
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 155 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Ms. Herseth introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To provide compensation to the Lower Brule and Crow Creek Sioux Tribes of South Dakota for damage to tribal land caused by Pick-Sloan projects along the Missouri River. 
 
 
1.Short titleThis Act may be cited as the Lower Brule and Crow Creek Tribal Compensation Act. 
2.FindingsCongress finds that— 
(1)the Pick-Sloan Missouri River Basin Program (authorized by section 9 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 891)), was approved to promote the general economic development of the United States; 
(2)the Fort Randall and Big Bend dam and reservoir projects in South Dakota— 
(A)are major components of the Pick-Sloan Missouri River Basin Program; and 
(B)contribute to the national economy; 
(3)the Fort Randall and Big Bend projects inundated the fertile bottom land of the Lower Brule and Crow Creek Sioux Tribes, which greatly damaged the economy and cultural resources of the Tribes; 
(4)Congress has provided compensation to several Indian tribes, including the Lower Brule and Crow Creek Sioux Tribes, that border the Missouri River and suffered injury as a result of 1 or more Pick-Sloan Projects; 
(5)the compensation provided to those Indian tribes has not been consistent; 
(6)Missouri River Indian tribes that suffered injury as a result of 1 or more Pick-Sloan Projects should be adequately compensated for those injuries, and that compensation should be consistent among the Tribes; and 
(7)the Lower Brule Sioux Tribe and the Crow Creek Sioux Tribe are entitled to receive additional compensation for injuries described in paragraph (6). 
3.Lower brule sioux tribeSection 4(b) of the Lower Brule Sioux Tribe Infrastructure Development Trust Fund Act (Public Law 105–132; 111 Stat. 2565) is amended by striking $39,300,000 and inserting $129,822,085. 
4.Crow creek sioux tribeSection 4(b) of the Crow Creek Sioux Tribe Infrastructure Development Trust Fund Act of 1996 (Public Law 104–223; 110 Stat. 3027) is amended by striking $27,500,000 and inserting $69,222,084. 
5.Treatment as final compensation 
(a)This Act shall be considered to be full and final compensation to the Lower Brule Sioux Tribe and the Crow Creek Sioux Tribe for damages caused by construction of the Fort Randall Dam and the Big Bend Dam under the Pick-Sloan Missouri River Basin Program. 
(b)The Lower Brule Sioux Tribe and the Crow Creek Sioux Tribe shall give up any further claim for compensation as a result of the Pick-Sloan Missouri River Basin Program. 
(c)The provisions of this Act, growing out of the unique history of the Missouri River Basin Program, shall not be considered as a precedent for any non-Missouri River Basin Program Indian Tribe in any claim they might make against the United States of America. 
6.Definition A non-Missouri River Basin Program Indian Tribe means any Indian Tribe, recognized by the Department of Interior, that does not border the Missouri River. 
 
